 CSS HEALTHCARE SERVICES
  355 NLRB No. 5 
33CSS Healthcare Services, Inc. 
and Victoria Torley.  
Case 10ŒCAŒ37628 
January 29, 2010 
DECISION
 AND
 ORDER BY CHAIRMAN 
LIEBMAN AND 
MEMBER 
SCHAUMBER On September 29, 2009,
 Administrative Law Judge 
Michael A. Marcionese issued
 the attached decision.  
The Respondent filed excepti
ons and a supporting brief, 
and the General Counsel file
d an answering brief.  
The National Labor Relations Board
1 has considered 
the decision and the record in light of the exceptions and 
briefs and has decided to affirm the judge™s rulings, find- 
ings, and conclusions and to adopt the recommended 

Order as modified.
2 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondent,
 CSS Healthcare Services, 
Inc., Jonesboro, Georgia, its
 officers, agents, successors, 
and assigns, shall take the action set forth in the Order as 
modified. 
1.  Substitute the following for paragraph 1(a). 

ﬁ(a) Discharging or otherwise discriminating against 
any employee for engaging in
 protected concerted activi-
ties.ﬂ 2.  Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD                                                           
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a three-member group, all of the Board™s 

powers in anticipation of the expira
tion of the terms of Members Kir-
sanow and Walsh on December 31, 2007. 
 Pursuant to this delegation, 
Chairman Liebman and Member Schaumber constitute a quorum of the 

three-member group.  As a quorum, they have the authority to issue 
decisions and orders in unfair labor practice and representation cases.  
See Sec. 3(b) of the Act.  See  
Teamsters Local 523 v. NLRB
, ___F.3d___, 2009 WL 4912300 (10th Cir. Dec. 22, 2009); 
Narricot 
Industries, L.P.
 v. NLRB
, 587 F.3d 654 (4th Cir. 2009); 
Snell Island 
SNF LLC v. NLRB
, 568 F.3d 410 (2d Cir. 2009), 
petition for cert. filed 
78 U.S.L.W. 3130 (U.S. Sept. 11, 2009) (No. 09-328);
 New Process 
Steel v. NLRB
, 564 F.3d 840 (7th Cir. 2009), cert. granted 130 S.Ct. 
488 (2009); 
Northeastern Land Services v. NLRB
, 560 F.3d 36 (1st Cir. 
2009), petition for cert. filed 78 U.S.
L.W. 3098 (U.S. Aug. 18, 2009) 
(No. 09-213).  But see
 Laurel Baye Healthcare of Lake Lanier, Inc. v. 
NLRB, 564 F.3d 469 (D.C. Cir. 2009), 
petition for cert. filed 78 
U.S.L.W. 3185 (U.S. Sept. 29, 2009) (No. 09-377). 
2 We shall modify the judge™s recommended Order to include the 
standard remedial language for the 
violation found, and we shall substi-
tute a new notice to employees to c
onform to the language in the Order. 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT
 discharge or otherwise discriminate 
against you for engaging in protected concerted activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Victoria Torley full reinstatement to her 
former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to her senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Victoria Torley whole for any loss of 
earnings and other benefits resulting from her discharge, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of this Order, 
remove from our files any reference to Victoria Torley™s 
unlawful discharge, and 
WE WILL
, within 3 days thereaf-
ter, notify her in writing that we have done so and that 
we will not use the discharge against her in any way.  
 CSS HEALTHCARE SERVICES
, INC.  Jeffrey D. Williams, Esq., 
for the General Counsel.
 Ernest C. Egoh, Esq.,
 for the Respondent.
 DECISION STATEMENT OF THE 
CASE MICHAEL A. MARCIONESE, Administrative Law Judge. I 
heard this case in Atlanta, 
Georgia, on March 9 and 10, 2009. 
Victoria Torley, an individual, filed the unfair labor practice 
charge on November 26, 2008.
1 Based upon this charge, the 
complaint issued January 13, 2009. The complaint alleges that 
CSS Healthcare Services, Inc. (t
he Respondent), violated Sec-
tion 8(a)(1) of the National Labor Relations Act (the Act) by 
discharging Torley on September 8 because the Respondent 
believed she was engaged in protected concerted activities, and 
to discourage other employees from
 engaging in such activities. 
On January 26, 2009, the Respondent filed its answer to the 
complaint, denying that it committed the alleged unfair labor 
practices and asserting that th
e Charging Party was never an 
employee of the Respondent, having been hired by another 
                                                          
 1 All dates are in 2008, unless otherwise indicated. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  34company, GCCS, Inc., as an inde
pendent contractor to work on 
a specific project. The Responde
nt also denied any knowledge 
that the Charging Party, or any of its employees, had engaged 
in protected concerted activities. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT
 I. JURISDICTION
 The Respondent, a corporation, provides in-home health ser-
vices for the young, the elderly, and the mentally impaired from 

its facility in Jonesboro, Geor
gia. The Respondent  annually 
derives gross revenues in excess of $1 million from its opera-
tions, at least $500,000 of which 
is in the form of Medicaid 
payments. The Respondent admits, an
d I find, that it is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Evidence 
There is no dispute that Torley was hired, by John Agulue, in 
late October or early November, 2007 to work for an entity 
known as Georgia Community Care Solutions, Inc., or GCCS. 

Agulue is the CEO of both GCCS and the Respondent. It is also 
undisputed that Agulue terminat
ed Torley on September 8. The 
parties disagree about 
practically everything that happened 
from the time Torley was hired until she was terminated, in-
cluding whom she was working for at the time of her termina-
tion and whether she was ever an employee of the Respondent. 
The General Counsel relied almo
st exclusively on Torley™s 
testimony to establish the unfai
r labor practices, while the Re-
spondent relied almost exclusivel
y on the testimony of Agulue 
to prove its defense. The resolution of this case turns in large 
part on who was the better witness. 
Torley testified that she applied for a job with GCCS in re-
sponse to an advertisement. She was interviewed by Agulue. 
The job involved coordinating the start up of GCCS to be a 
provider of services for the St
ate of Georgia under a program 
called ﬁIntensive Family Intervention,ﬂ or IFI, which was 
funded in part by Medicaid. To
rley and another woman, Doll-
meishia Adams, were hired aro
und the same time. They were 
charged with drafting and submitting the application to the 
State to become part of the IFI program. Once they started 
working on the application, they learned the Respondent would 
also have to apply to be a provider under the State™s Adult Core 
program in order to become an 
IFI provider. Torley and Adams 
also worked on an application 
for a third program, known by its 
acronym, CCFA. In addition, ther
e is no dispute that Agulue 
also directed Adams and Torley to research any other sources 
of revenue and apply for any gran
ts, or programs, State or Fed-
eral, that would be consistent 
with GCCI™s involvement in the 
IFI program. Torley and Adams we
re GCCI™s only employees. 
They reported directly to Agulue. They worked out of an office 
in a suite across the parking lot from the Respondent™s main 
office.2 Agulue disputed Torley™s testimony regarding the circum-
stances of her hiring, claiming she walked in off the street, 
offering her services. According to Agulue, Torley was persis-
tent in contacting him and pushing to start working for GCCI, 
claiming that she had experience 
with IFI and the qualifications 
to get the program up and running in no time. He testified that 
Adams approached him around the same time seeking work and 
he decided to hire both women to work on obtaining grants and 
other funding to get GCCI going.
3 He claimed ignorance re-
garding IFI or any of the other programs Torley and Adams 
applied for, testifying that he 
left it to their expertise to know 
what needed to be done, with
 very little input from him. 
Both Torley and Adams were paid on an hourly basis only 
for the hours they worked for GCCS. Torley and Adams were 
required to sign in and out to document the hours each worked 
for GCCS. Because GCCS had no funds when they started, 
they were initially paid with
 checks from the Respondent. Once 
GCCS obtained $20,000 from a loan from the Respondent, 
Adams and Torley were paid wi
th checks drawn on the GCCS 
bank account. There is no dispute that no taxes or other deduc-
tions were made from the payments to Torley and Adams. Tor-
ley acknowledged that she receive
d a form 1099, rather than a 
W-2, showing her earnings from GCCS for tax purposes. Tor-
ley and Adams received no benefits, such as sick leave, holiday 
pay, or insurance, from GCCS or the Respondent during the 
time they worked for GCCS.
4 Torley and Adams worked in an office provided by the Re-
spondent and used computers, 
papers, pencils, and office sup-
plies provided by GCCS or the Respondent without being re-
quired to reimburse either ent
ity. They occasionally used the 
services of the Respondent™s admi
nistrative staff,
 again without 
charge. If Torley or Adams used their own vehicle to attend a 
meeting for GCCS, they were reimbursed for the mileage, just 
as the Respondent™s employees we
re. On one occasion, Torley 
used a company vehicle to at
tend to GCCS business without 
being required to reimburse eith
er GCCS or the Respondent for 
its use.  
Torley and Adams submitted weekly ﬁActivity Reportsﬂ to 
Agulue, documenting what they had done each week to get 
GCCS going. Torley testified that they would consult with 
Agulue regarding their research into other funding sources and 
seek his approval before applyi
ng for any grants beyond those 
initially assigned. Torley testified that they also submitted any 
completed applications to Agulue
 for review before filing them 
with the appropriate Government
 agency. Once the applications 
were filed, Torley or Adams 
were responsible for following up 
on any inquiries from the governmental agency and supplying 
any additional information that might be requested. There is no 
                                                          
 2 At some point in 2008, the Respondent moved some of its staff into 
the suite occupied by Adams and Torley. 
3 Adams testified that she knew Agulue previously because she had 
worked with his wife, Rose Agulue. 
4 Although the Respondent™s employees received holidays, sick 
leave, and vacation benefits, the 
Respondent did not provide health 
insurance benefits to an
yone. The testimony indicates that the Respon-
dent was looking into providing this
 benefit in September, around the 
time that Torley was terminated. 
 CSS HEALTHCARE SERVICES
  35dispute that, once GCCS was aw
arded funding for IFI or any 
other program, it was understood 
that Torley and Adams would 
run the program, interviewing and hiring staff if necessary. 
Significantly, during the time that Torley worked for GCCS, 
she was paid for the time she worked regardless of her success 
in securing revenue for GCCS. In other words, rather than be-
ing paid a fee based on the success of her efforts, she was paid, 
hourly, for the work she performed. She thus bore none of the 
risk inherent in an entrepreneurial enterprise.
5 Torley testified that, by April, 
all the applications she and Ad-
ams had been working on were file
d and they were just awaiting 
a response. Adams stopped working for GCCS in about mid-
March, when she found another job. According to Torley, Agulue 
told her in April to go home and that he would call her if he had 
any work.6 Torley testified that, after about a 2-week hiatus, Ag-
ulue called Torley and asked her to come back to work as a be-
havior specialist with the Responde
nt. Torley testified further that 
Agulue told her that the former 
behavior specialist, Dr. Jackson, 
was no longer employed and he needed someone to review and 
draft behavior support plans for the Respondent™s clients. Torley 
testified that, for about 1 month, she worked part time as a behav-
ior specialist, until Agulue asked 
her to work on two other pro-
jects. One was to review the Respondent™s policies and proce-
dures as part of an application seeking accreditation from a na-
tional accrediting body acceptable to Medicaid. The other project 
was to review files and procedures to prepare for a state audit of 
the Respondent™s programs in July. Because of these additional 
duties, Torley began working full time. She was assigned to the 
Respondent™s Mentally Retarded Waiver Program (MRWP), 
under Nikita Davis, who had recently been hired as program 
manager.  
Torley continued to be paid an hourly rate only for the hours 
she worked, as documented initially by a sign-in/sign-out sheet 
and later, when implemented, 
by punching in and out on a new 
timekeeping system. This was the same procedure used by the 
Respondent™s employees to keep 
track of their time. Torley 
continued to be paid on Friday, the same as the Respondent™s 
employees, but still without any 
withholdings or deductions 
from her pay. She received no bene
fits. Torley never officially 
resigned from GCCS, nor did she f
ile an application or other 
paperwork to start her employment with the Respondent. She 
did begin receiving her payche
cks from the Respondent after 
she returned to work.
7 From then until she was terminated, 
Torley was paid by the Respondent on its payroll account.
8                                                           
 5 Adams was called as a witness 
by the Respondent. Her testimony 
regarding the terms of her employment
 with GCCS was consistent with 
that of Torley. 
6 The documents in evidence show 
that the last check Torley re-
ceived from GCCS is dated April 18, for the period April 7 through 11. 
7 The first paycheck from the Respondent to Torley that is in evi-
dence is dated July 11, for the period June 30 through July 7. The Re-

spondent acknowledged at the hearing that its records were not com-
plete. There is other evidence in the 
record that Torley was working for 
the Respondent before June 30, even if there is no payroll record of 

this. 8 The 1099 issued to Torley for 2008 lists GCCS as her employer, 
even though it is clear she was paid by both GCCS and the Respondent 

during the year. 
Agulue disputed Torley™s testimony regarding the circum-
stances surrounding her ﬁemploymentﬂ by the Respondent after 
April. According to Agulue, af
ter all the GCCS applications 
had been filed and after Adam
s had gone, Torley approached 
him, asking if he had any work for her to do because she 
needed the money. Agulue testified that he gave her some be-
havior plans to review because she said she wanted to do this. 
Agulue claims he let Torley re
view the behavior plans, even 
though he already had a behavior specialist, Dr. Jackson, who 
worked part time as needed, an
d even though he did not feel 
that Torley was qualified to do this work. He admitted giving 
her the other work she identified, i.e., working on the accredita-
tion and preparing for the State a
udit, but claims he did this 
only because she was persistent in demanding more work. Ac-
cording to Agulue, he paid her out of the Respondent™s funds 
because GCCS had run out of money to pay her. Agulue claims 
that, at no time, did Torley become an ﬁemployeeﬂ of the Re-
spondent.  Torley testified that, after she started working for the Re-
spondent, she began attending week
ly staff meetings chaired by 
Agulue, as well as MRWP program
 staff meetings led by Nikita 
Davis. No one ever told Torley that she did not need to attend 
these meetings, or that they di
d not concern her. In fact, the 
minutes of the June 23 staff meeting, prepared by the Respon-
dent™s administrative 
assistant and signed by
 Agulue, show that 
Agulue introduced Torley at th
at time as a new employee who 
ﬁwill create behavioral plans.ﬂ  
Torley testified that, at several of the MRWP program staff 
meetings she attended, employee
s voiced concerns about their 
working conditions, including th
e low rate of mileage reim-
bursement for using a personal vehicle and the lack of health 
insurance. She recalled one meeting in particular, in late June, 
when employees were particularly upset because of an an-
nouncement that had recently been posted that the Respondent 
would begin requiring a doctor™s note for absences of even 1 
day. Torley testified that the employees asked Davis to raise 

their concerns with Agulue and 
come up with policies that met 
ﬁindustry standards.ﬂ She recalled
 that employees had specific 
proposals, such as an increase
 in the mileage reimbursement 
rate to $.50 and a change in vacation to an accrual policy. Ac-
cording to Torley, Davis came back at the next meeting, in 
July, and told the employees she had discussed their proposals 
with Agulue and he liked them
. Although Torley recalled Davis 
saying that Agulue planned to 
implement these policies, no 
changes were made before Torley™s termination. Torley testi-
fied that, when asked, Davis cl
aimed that Agulue was preoccu-
pied with the state audit and di
d not have time to implement the 
proposals. Agulue testified that
 he was unaware of any group 
concerns from his employees. 
He acknowledged, however, that 
Davis would on occasion bring employees™ concerns to him and 
he would try to address them. He denied any knowledge that 
Torley was involved in any concerted complaints. Counsel for 
the General Counsel called no other employees to corroborate 
this testimony. Neither party called Nikita Davis as a witness.
9                                                           
 9 Although at one point in the hear
ing General Counsel claimed that 
Davis was a supervisor, this is not alleged in the complaint. The evi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  36The State audit team visited th
e Respondent™s facility on July 
21 to review its programs and f
iles. On August 18, Agulue and 
several of the Respondent™s mana
gers attended an exit meeting 
at the State™s offices to review the audit. Torley attended this 
meeting. It is undisputed that the State™s auditors noted a num-
ber of deficiencies in the 
Respondent™s programs, including 
issues regarding the behavior support program that Torley had 
worked on. The Respondent was to
ld that it could not admit 
any new clients until the deficiencies were cleared. Torley testi-
fied that the State™s audit committee questioned her qualifica-
tions to be a behavior speciali
st. After this meeting, she re-
turned to the office and compiled the documents needed to 
establish her credentials and faxed them to the State. Torley™s 
testimony that the State auditors were satisfied with her qualifi-
cations is corroborated by Je
anne Manko, the State™s team 
leader for the audit, who was called as a rebuttal witness by the 
General Counsel. Manko also conf
irmed, with testimony and 
documents, that Agulue had id
entified Torley as the Respon-
dent™s behavior specialist durin
g the audit, contradicting Ag-
ulue™s testimony. 
After the August 18 meeting, Torley continued working on 
the audit, correcting the deficiencies noted in the behavior sup-
port program. At the same time, she continued to pursue claims 
raised by employees at the staff meetings. According to Torley, 
during her research, she discovered that the employees could 
form a ﬁcollective-bargaining un
itﬂ that would have more lev-
erage to negotiate with the Re
spondent and that would protect 
the employees from retaliation. Torley claimed that she also 
learned that, under the law, the 
Respondent had to provide each 
employee with a copy of the employee handbook when hired. 
Torley testified that she had never seen an employee handbook 
in the time she worked at the 
Respondent™s facility. Torley 
testified that she shared this information with other employees 
at an informal 
meeting on August 29. Later 
that day, Torley and 
about 10 employees met with A
gulue and his wife, Rose Ag-
ulue, who was employed as head of the nursing department. 

Davis was also present. Torley testified that Davis presented 
the employees™ proposals that are described above. According 
to Torley, Agulue responded by st
ating that they were not con-
sidered employees until after working for the Respondent 90 
days. Instead, he told them they were independent contractors 
for the first 90 working days. Torley testified that this created a 
storm among the employees and th
at she herself asked Agulue 
if she was an employee or inde
pendent contractor. Agulue re-
sponded that Torley was ﬁa special
 case.ﬂ She persisted in ques-
tioning him regarding her status and he continued to evade 
answering until his wife, Rose, said: ﬁYou™re an employee.ﬂ 
Other than denying knowledge of any employee complaints, 
Agulue did not contradict Torl
ey™s testimony regarding this 
meeting. Rose Agulue did not testify in this proceeding. Nor 
were any of the other employees at this meeting called as wit-
nesses. 
Torley testified that, after this 
meeting, she researched the is-
sue of employee vs. independen
t contractor status and deter-
mined that the Respondent™s em
ployees were not independent 
                                                                                            
 dence is insufficient to make any 
determination as to her supervisory 
status. contractors. She shared this in
formation with other employees 
on September 2, after a weekly staff meeting. According to 
Torley, at the staff meeting, Da
vis had asked the Agulues for a 
copy of the employee handbook a
nd Agulue replied that it was 
in the process of being revised.
 Again, while not specifically 
contradicted by Agulue, Torley
™s testimony is uncorroborated. 
On September 3, according to Torley, she met alone with 
Agulue in his office, before lunc
h. In this meeting, Torley ﬁin-
voked whistleblower statusﬂ and informed him that the em-
ployees were a ﬁcollective-bargaining unitﬂ and, as such, any 
action he took against any one 
of them would have conse-
quences. After first claiming not 
to know what a whistleblower 
was, Agulue changed the subj
ect and began questioning Tor-
ley™s status as behavior specialis
t. He told her that the Respon-
dent did not need a full-time beha
vior specialist. Torley replied 
that she did not work full time as a behavior specialist but also 
worked on other projects he assigned her. Agulue told Torley 
that, when the Respondent needed
 a behavior specialist, it 
brought in someone from outside a
nd, when done, let them go. 
Torley ended the meeting by telling Agulue that, if he took 
action against anyone in the collective-bargaining unit, she 
would file a complaint.  Agulue 
did not specifically contradict 
Torley™s testimony regarding this meeting. 
After the meeting, because of
 the questions Agulue had 
raised about her position, Torley sent him an email, reminding 
him that, in response to concerns raised by the State auditors, 
she had printed out and signed a job description for the behav-
ior specialist position to be placed in the files. She ended the e-
mail by stating: ﬁI think that that effectively answers the ques-
tion of what my job is.ﬂ Althou
gh Torley testified that she re-
ceived no response to this email, Agulue testifies that he did 
respond, in writing, as follows: 
 I do not have vacancy for behavior specialist at this time. 
Please what is going on with the IFI Program that you are 
working on? You were specifica
lly engaged to establish the 
IFI Program for GCCS and we have borrowed money to keep 
you working on the program. You told me that we are close to 
being certified for the Program as
 well as the Medicaid part, 
so what is going to happen to the program. As I have told you 
before, Dr. Valerie Jackson is st
ill our Behavior Specialist and 
we use her services as needed. 
 I don™t think that what you are proposing is what I need at this 
time. You will submit an application if you need to be hired 
for a position outside of the IFI project. Please do not continue 
to distribute papers naming yo
urself CSS Behavior Specialist. 
 Agulue™s testimony regarding how 
he gave this memo to Torley 
is inconsistent. At first, he cla
imed to have hand delivered it to 
her in her office. Later, on cro
ss-examination, Agulue testified 
that he left it in an in-box on her desk. Finally, after being con-
fronted with his pretrial affida
vit, he admitted having stated 
there that he slid the memo through a mail slot in her office 
door. In light of these inconsistenc
ies, I can not credit Agulue™s 
testimony that he provided 
this response to Torley. 
Torley testified that, on the same day she met with Agulue 
and sent him the email to resp
ond to his questions about her 
position, R. Agulue came to he
r office, at about 4:45 p.m. 
Nikita Davis was already in Torley™s office because she and 
 CSS HEALTHCARE SERVICES
  37Torley were working on the Respondent™s response to the State 
audit in preparation for another visit by the State team sched-
uled for September 4.  R. A
gulue asked Torley why she was 
trying to create trouble in the agency. She told Torley that the 
Respondent had been good to her, bringing her back to work in 
May when Torley wasn™t working. 
Torley replied that it wasn™t 
about her, it was about the MRWP
 staff. According to Torley, 
she and R. Agulue went ﬁround 
and aroundﬂ on issues of her 
status as behavior specialist,
 the employee handbook and em-
ployee vs. independent contractor status, without any agree-
ment. At about 5:15 p.m., Torley
 got up to leave, telling R. 
Agulue that they weren™t gettin
g anywhere with this conversa-
tion. According to Torley, R. Agulue stood in front of the door 
with her hand on the doorknob, effectively blocking her exit, 
while continuing to discuss the 
same issues. R. Agulue finally 
stepped aside when Davis said she had to leave to pick up her 
children. Neither Davis nor R. Agulue testified in this proceed-
ing, leaving Torley™s te
stimony uncontradicted. 
The next day, September 4, the State audit team revisited the 
facility to review what steps th
e Respondent had taken to clear 
the deficiencies noted on Augu
st 18. According to Torley, 
when the team asked to meet w
ith the Respondent™s behavior 
specialist, Agulue brought her in. Torley testified that the audit 
team was satisfied with the work
 she had done to clear the defi-
ciencies in the behavior suppor
t program, giving her an ﬁA+.ﬂ 
Although Agulue admitted that 
the State team noted improve-
ments in the behavior support program, he disputed Torley™s 
testimony that she got the credit for it. Agulue claimed that a 
team of employees, including Torley, worked on correcting the 
problems noted with that program. He attempted to minimize 
her role in this effort, at first claiming that she merely typed the 
corrections and that the others
 made the substantive improve-
ments. On repeated questioning 
on cross-examination, Agulue 
reluctantly conceded that Torl
ey might have made some sub-
stantive changes to correct the deficiencies. He insisted how-
ever that she was not qualified to
 be the Respondent™s behavior 
specialist. Manko, the State audit team leader, testifying on 
rebuttal, supported Torley™s testimony and contradicted Ag-
ulue. On September 5, Agulue sent 
Torley a memo asking for an 
update on the IFI program. In 
the memo, Agulue stated: 
 You have worked the IFI Program independently for a con-
siderable length of time now beginning October 27, 2007. In 
order for me to evaluate the program, kindly provide me a re-
port on the status of the IFI project including: 
  Applications made & To whom 
 Contact Persons 
 Work completed 
 Contracts secured if any. 
 Where we are at this time? 
 Agulue asked for Torley™s response by the end of the day.  
Torley responded the same day as follows: 
 IFI and Adult Core 
 On July 18, 2008, we receive
d a deficiencies letter re-
garding our IFI application. I 
replied to the letter, and, on 
July 23, we received the att
ached indicating we should ig-
nore # 11. 
On August 28, 2008, I hand delivered the financial 
documents requested on page 4 to Mr. McQueen. At that 
time, he explained that we did not need to have a copy of 
our insurance policy (which is in process) as he had re-
ceived a copy of our application.  
 Current Status of IFI and Adult Core 
 All areas adequately addressed. Waiting for state ap-
proval.  CCFA  Our application is complete and has been submitted 
twice. Ms. Cofield at the state office has indicated that 
they will begin processing 
new applications ﬁsometimeﬂ 
after October 1, 2008. 
 The copy of this memo in evidence does not contain an attach-

ment. 
McQueen, the State employee who was reviewing GCCI™s 
IFI and Adult Core applications, 
confirmed that the application 
had been submitted and that two updates had been sent to 
Dollmeishia Adams, who was listed on the application as the 

contact person. The last updat
e is the July 18 correspondence 
referred to by Torley in her 
memo to Agulue. McQueen testi-
fied that it is not uncommon for the State to seek additional 
information after an application is received. According to 
McQueen, it could take anywhere from 3 months to a year to 
review such an application. GC
CI™s IFI application had been 
submitted on January 9. 
The following Monday, September 8, Torley attended the 
weekly staff meeting of the Re
spondent™s employees. During 
this meeting, the subject of a longer lunchbreak was raised. At 
that time, the Respondent™s em
ployees, and Torley, worked 
from 8:30 a.m. to 5 p.m. with 30
 minutes for lunch. Some em-
ployees had asked for a longer lunch. Agulue proposed at this 
meeting that the lunchbreak be extended to an hour with the 
start time moved up to 8 a.m., or the end of the day moved out 
to 5:30 p.m. At first, no one sa
id anything. Finally, Torley 
spoke up and said that some people have concerns with child 
care and a change in the work hours might be a hardship. Ag-
ulue asked Torley if she was speaking for herself. Torley re-
plied, ﬁ[N]o.ﬂ Agulue then told Torley that, if she didn™t have 
anything to say for herself, then she shouldn™t be talking. At 
that point, according to Torley, other employees with child care 
concerns spoke up and, ultima
tely, the employees chose to 
remain on the current schedule w
ith a 30-minute lunch. Agulue 
also testified about this meet
ing and corroborated Torley™s 
testimony regarding what she sa
id and his response. According 
to Agulue, he was merely taking a vote on the proposal to 
change the schedule and was asking Torley to vote only for 
herself, i.e., whether she wanted the change or not. 
Torley testified that, later that day, at 4 p.m., Agulue came to 
her office and again told her he did not need a full-time behav-
ior specialist. Torley again re
minded Agulue that she did not 
work ﬁfull timeﬂ as a behavior specialist. After going round and 
around again on this issue, Torley
 came to believe that Agulue 
was about to fire her. At that 
point, she left and asked another 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  38employee to come into her office to witness the conversation. 
When the employee saw Agulue in her office, she asked what 
this was about and Torley told her that she thought Agulue was 
trying to fire her. The other employee turned around and 
walked out of the office, saying she did not want to be part of 
it. At that point, according to Torley, Agulue told her she was 
fired and asked her to pack up he
r things and leave. On cross-
examination, when asked what precisely Agulue said when he 
fired her, Torley replied that
 she didn™t remember precisely 
what he said, but that it was things he had said before indicating 
that her work was not satisfactory. Torley testified that when 
she asked for specifics, Agulue was unable to give her any.  
Agulue testified regarding this 
meeting in Torley™s office on 
September 8. According to Agulue
, he did not go to her office 
with the intention of firing her but, rather, to ask her about a 
letter he had received from the U.S. Department of Health and 
Human Services (HHS). The lett
er, which is undated and ad-
dressed to Torley, stated that an application that GCCS had 
filed for funding for a program fo
r substance abuse services for 
older adults, had been 
rejected as untimely. Agulue wanted to 
know why she was telling him that everything was on course to 
get GCCS up and running and here she had missed the deadline 
to file a grant application. He expressed concern that she was 
not delivering on the promises she made when he hired her to 
get funds for GCCS. Agulue tes
tified that, when he started 
questioning Torley about the letter, she became ﬁhysterical,ﬂ 
saying, ﬁDo you want to fire meﬂ and on and on. He corrobo-
rates Torley™s unsuccessful effo
rt to have another employee 
witness the meeting. At that point, Agulue decided to terminate 
her because she was ﬁcreating a commotion.ﬂ According to 
Agulue, he told her he was terminating her because she failed 
to produce results after spe
nding all of GCCS money. 
Torley acknowledged being aware of the letter the Respon-
dent had received from DHHS. According to Torley, this letter 
had been received some time be
fore September 8 and Agulue 
had discussed it with her befo
re the meeting on September 8.
10 She denied that he mentioned this letter when he fired her. As 
for the program referred to in the letter, Torley testified that it 
was unrelated to the IFI and Adult Core program that were to 
be the centerpiece of GCCS operations. This was a grant she 
and Adams had come across in researching other sources of 
funding that might complement GCCS IFI program. Torley 
testified that Adams may have done more of the work on this 
application although she admittedly was the one who filed it. 
Adams, when she testified for 
the Respondent, could not recall 
much about this application but
 did acknowledge, when shown 
copies of Activity Reports submitted when she worked for 
GCCS, that she in fact attended 
several meetings to obtain in-
formation to complete the application for this program. 
Agulue testified that he term
inated Torley on September 8 
because she ﬁfailed to deliverﬂ on her promises regarding the 
IFI program and GCCS. Although 
there was much testimony 
about Torley™s work on the beha
vior plans and whether Agulue 
had hired her to be the Responde
nt™s behavior specialist, he 
admitted that this had nothing to do with her termination. Simi-
                                                          
 10 Although the letter is undated, the envelope attached is post-
marked August 28. 
larly, although he attempted to d
iminish and denigrate her work 
on the State audit, he also conceded, ultimately, that this had 
nothing to do with her terminati
on. From his testimony, it ap-
pears that Agulue held Torley responsible for the failure of any 
of the program™s planned for G
CCS to materialize. However, 
the testimony of McQueen, the State employee reviewing 
GCCS applications negated Agul
ue™s testimony. According to 
McQueen, the reason no action had 
been taken on GCCS appli-
cations was because the State had placed a hold on the applica-
tion due to the deficiencies noted on the audit of the Respon-
dent™s programs. Until those deficiencies were cleared, neither 
the Respondent nor any other entity related to it, could get State 
money to serve new clients. 
McQueen™s testimony was con-
firmed by his boss, Camille Richins, director of provider en-
rollment for the Georgia Department of Mental Health, Devel-
opmental Disabilities and Addiction Services. Moreover, both 
Richins and McQueen testified that the Respondent was in-
formed of this determination in
 August, before Agulue termi-
nated Torley for her lack of progress on the IFI program. 
B. Analysis and Conclusion 
1. Employee status of Torley 
In determining whether an indi
vidual is an employee or an 
independent contractor under Section 2(3) of the Act, the Board 
applies the common-law agency test and considers all the inci-
dents of the individual™s relation
ship to the employing entity. 
Argix Direct, Inc
., 343 NLRB 1017, 1020 (2004); 
BKN, Inc
., 333 NLRB 143, 144 (2001); 
Roadway Package System
, 326 
NLRB 842 (1998). The multifactor analysis set forth in Re-
statement (second) of Agency, 
Section 220 includes the follow-
ing factors to be examined: 
 (1) The control that the employing entity exercises 
over the details of the work; 
(2) Whether the individual is engaged in a distinct oc-
cupation or work; 
(3) The kind of occupation, including whether, in the 
locality in question, the work
 is usually done under the 
employer™s direction or by 
a specialist without supervi-
sion; (4) The skill required in the particular occupation; 
(5) Whether the employer or the individual supplies 
the instrumentalities, tools, and place of work for the per-
son doing the work; 
(6) The length of time the individual is employed; 
(7) The method of payment, whether by the time or by 
the job; (8) Whether the work in question is part of the em-
ployer™s regular business; 
(9) Whether the parties believe they are creating an 
employment relationship; and  
(10) Whether the principal is in the business. 
 The Board has said that no one factor is controlling in mak-
ing this determination.
 This is a highly fact specific inquiry and 
each factual situation must be analyzed to determine whether 
the evidence predominates in fa
vor of employee or independent 
contractor. The same set of factor
s that is decisive in one case 
may not be so persuasive when balanced against a different set 
 CSS HEALTHCARE SERVICES
  39of opposing factors. The weight 
attached to each factor may 
shift from one case to another. See 
Roadway Package System, 
Inc., 326 at 850. Finally, the Board, with court approval, has 
held that the party asserting in
dependent contractor status has 
the burden of proof. 
BKN, Inc.,
 supra at 144. See also 
NLRB v. 
Kentucky River Community Care, Inc.,
 532 U.S. 706, 710Œ712 
(2001). In the case at hand, the Respond
ent focused a great deal on 
the nature of Torley™s initial employment by GCCS, which is 
not a party to this proceeding. Regardless of the employee vs. 
independent contractor status of Torley during the time she 
worked for GCCS, she was no longer employed by that entity 
when Agulue terminated her on Se
ptember 8. At that time, she 
was working full time for the Respondent, was paid on an 
hourly basis with no deductions, ha
d to account for her time by, 
first, signing in and signing out, and then by punching a time 
card. Although she received no h
ealth insurance benefits, nei-
ther did the Respondent™s other 
employees. There is no dispute 
that she worked in an office provided by the Respondent, and 
that the Respondent also provi
ded the ﬁinstrumentalities and 
toolsﬂ for doing the work. Although it is also true that Torley 
worked independently, with little or
 no supervision,
 this is more 
the product of the professional nature of the work than anything 
else. Torley worked exclusively for the Respondent and was 
accountable to the Respondent fo
r her work. As previously 
noted, she bore no entrepreneurial risk in performing the work 
for the Respondent. Had the Respondent paid her on a different 
basis, say a percentage of any grants she succeeded in getting 
for the Respondent, or payment contingent on meeting some 
benchmark, rather than strictly for the hours she worked, then a 
case could be made that she was an independent contractor.
11 Weighing all of the evidence 
in the record, and noting the 
dearth of evidence suggesting true independence, I conclude 
that the Respondent has not met its burden of establishing that 
Torley was not its employee when she was terminated on Sep-
tember 8. 
2. Torley™s termination 
The complaint alleges that the 
Respondent terminated Torley 
because it believed she had engaged in protected concerted 
activities with other employees,
 and to discourage its employ-
ees from engaging in such activities. The Respondent denies 
that it terminated Torley for this reason, denying any knowl-
edge that employees had engage
d in protected concerted activ-
ity, and asserting that Torley was in fact terminated for failing 
to perform the services for whic
h she was hired. This case thus 
turns on employer motivation and the test adopted by the Board 
in Wright Line applies.
12 Under this analysis, the General 
Counsel must first show, by a 
preponderance of the evidence, 
that protected concerted activity was a motivating factor in the 
employer™s decision to terminate an employee. If the General 
Counsel meets his burden, then
 the Respondent must come 
                                                          
 11 I note, for example, that the Respondent paid Dr. Jackson a fee 
based on the number of behavior pl
ans she completed, without regard 
to the time it took her to
 complete the plans. 
12  251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982). Approved in 
NLRB v. Transportation 
Management Corp., 
462 U.S. 393, 395 (1983). 
forward with evidence sufficien
t to show that it would have 
taken the same action even in the absence of protected activity. 
Id. Accord: United Rentals, Inc
., 350 NLRB 951 (2007); 
North Carolina License Plate Agency #18,
 346 NLRB 293 (2006); 
Naomi Knitting Plant
, 328 NLRB 1279, 1281 (1999).  
To establish that Torley was engaged in protected concerted 
activity, General Counsel offere
d Torley™s testimony regarding 
what occurred at meetings with
 other employees in July and 
August. While uncorroborated, 
I found Torley™s testimony 
generally credible. I note th
at Agulue acknowledged being 
aware that employees had concerns about their working condi-
tions and benefits because Da
vis, the program manager to 
whom Torley reported during th
at period, occasionally brought 
these concerns to his attention. In fact, Agulue was in the proc-
ess of obtaining health insurance for the employees around that 
time, lending some credibility to Torley™s testimony that this 
was an issue discussed among th
e employees. Moreover, Ag-
ulue proposed a change in the work schedule at the September 
8 staff meeting because some employees had asked for a longer 
lunchbreak. Torley™s testimon
y regarding her meeting with 
Agulue on September 3, in wh
ich she ﬁinvoked whistleblower 
statusﬂ and told him the employees were a ﬁcollective bargain-
ing unit,ﬂ stands uncont
radicted. Agulue™s animus toward Tor-
ley is evident in his response at
 the September 8 meeting, when 
she raised child care concerns 
of other employees in response 
to his proposal to change the work schedule. Agulue told her 
not to speak if this was not her concern. There is also the un-
contradicted testimony of Torley that R. Agulue, an admitted 
supervisor and agent of the Respondent, asked Torley, on Sep-
tember 3, why she was ﬁtrying to create trouble in the agency.ﬂ 
Even more significant is Agul
ue™s testimony regarding the 
September 8 meeting, when he
 terminated Torley. Agulue 
claimed that he did not go to Torley™s office with the intention 
of terminating her but decided to do so after she attempted to 
bring in another employee as a witness, thus ﬁcausing a com-
motion.ﬂ I find that this evidence, particularly in light of the 

timing of the decision soon after 
the September 8 staff meeting, 
is sufficient to establish that Agulue at least believed that Tor-
ley was involved in protected c
oncerted activity and that this 
was a motivating factor in his decision to terminate her. 
I find further that the Respondent has not met its burden of 
showing that it would have term
inated Torley on September 8 
regardless of the existence of an
y protected concerted activity. 
Despite Agulue™s efforts to paint Torley as unqualified to be a 
behavior specialist and incompetent as to the work she did for 
the Respondent, he ultimately claimed that this had nothing to 
do with his decision to terminate her. Accepting his testimony 
that he terminated Torley solely because she failed to deliver 
what she promised when hired to
 obtain funding for GCCS, it is 
clear that this reason was a pretext. The testimony of Richins 
and McQueen, the State employees who had no stake in the 
outcome of this proceeding, establishes that the lack of action 
on GCCS™ applications was not To
rley™s fault. Rather, it was 
the deficiencies in the Respondent™s existing programs, uncov-
ered during the State™s audit, which led the State to suspend 
processing any applications from 
Agulue™s agencies. Moreover, 
these witnesses confirmed that A
gulue was aware of this before 
he terminated Torley. As to the letter from the Federal govern-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  40ment, rejecting a grant application as untimely, I credit Torley™s 
testimony that Agulue had alread
y discussed this with her be-
fore September 8, and not at th
e meeting when he terminated 
her. Moreover, the grant at issue was not part of the IFI pro-
gram for which GCCS was created
 and would not have been a 
significant factor in starting up 
the business. Agulue™s reliance 
on this as a basis to terminate Torley is further evidence of the 
pretextual nature of the discharge. The Board has held that, 
where an employer™s asserted re
ason for termination is found to 
be a pretext, by definition, the 
employer has failed to meet its 
burden under 
Wright Line
, supra. Metropolitan Transportation 
Services, 351 NLRB 657, 660 (2007); 
Limestone Apparel 
Corp., 255 NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 
1982). Accordingly, based on the above 
and the record as a whole, I 
find that the Respondent terminated
 Victoria Torley in violation 
of Section 8(a)(1) of the Act, as alleged in the complaint. 
CONCLUSION OF LAW By discharging its employee, Vi
ctoria Torley, on September 
8, 2008, because the Respondent 
 believed she was engaged in 
protected concerted activities an
d to discourage other employ-
ees from engaging in such activities, the Respondent has en-
gaged in unfair labor practices 
affecting commerce within the 
meaning of Section 8(a)(1) and S
ection 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirm
ative action designed to effectu-
ate the policies of the Act. The Respondent having unlawfully 
discharged an employee, it must offer her reinstatement and 
make her whole for any loss of earnings and other benefits, 
computed on a quarterly basis from 
date of discharge to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co
., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). The Respondent shall also be required to 
post an appropriate notice to its employees.  
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
13 ORDER The Respondent, CSS Healthcare 
Services, Inc., Jonesboro, Georgia, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Discharging any employee for engaging in concerted ac-
tivities with other employees th
at are protected under Section 7 
of the Act. (b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
                                                          
 13 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
tuate the policies of the Act. 
(a) Within 14 days from the date of the Board™s Order, offer 
Victoria Torley full reinstatement to her former job or, if that 
job no longer exists, to a substant
ially equivalent position, with-
out prejudice to her seniority or
 any other rights or privileges 
previously enjoyed. 
(b) Make Victoria Torley whole for any loss of earnings and 
other benefits suffered as a resu
lt of the discrimination against 
her in the manner set forth in the remedy section of the deci-
sion. (c) Within 14 days from the date of the Board™s Order, re-
move from its files any reference to the unlawful discharge, and 
within 3 days thereafter notify the employee in writing that this 
has been done and that the discharge will not be used against 
her in any way. 
(d) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records, social security payment re-
cords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to
 analyze the amount of backpay 
due under the terms of this Order. 
(e) Within 14 days after service by the Region, post at its fa-
cility in Jonesboro,
 Georgia, copies of the attached notice 
marked ﬁAppendix.
14 Copies of the notice, on forms provided 
by the Regional Director for Re
gion 10, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent and maintained for 60 consecutive days in con-
spicuous places including all places
 where notices to employees 
are customarily posted. Reasonable steps shall be taken by the 
Respondent to ensure that the no
tices are not altered, defaced, 
or covered by any other material. In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed the facility
 involved in these proceedings, 
the Respondent shall duplicate and 
mail, at its own expense, a 
copy of the notice to all current employees and former employ-
ees employed by the Respondent
 at any time since September 
8, 2008. 
(f) Within 21 days after service 
by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 14  If this Order is enforced by a judgment of a United States court of 
appeals, the words in 
the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
